DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "heat spreader element", "cooling device", and "cooling portion" in claim 1.
Form the specification, page 3, “heat spreader element” comprises a film, sheet, layer, belt, band, etc.; page 5, “cooling device” comprises a heat sink, a heat pipe, a vapor chamber, a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “thermal interface portion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Page 10 of the specification refers to a thermal interface portion (18) of a heat sink (20), but does not disclose any structure regarding what comprises a thermal interface potion. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination, it is interpreted that the thermal interface portion comprises any portion of the cooling device that is connected to the heat spreader element.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "lodging sites" in line 1.  There is insufficient antecedent basis for this limitation in the claim since claim 13 recite “loading sites”.
Claims 2-13 and 15 are rejected for the incorporation of the above due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piggott et al. (US 9,899,711, herein Piggott).
In regards to claim 1, Piggott discloses
A cooling system (Fig.4) for a battery module or pack comprising one or a plurality of battery cells (12), the system comprising a graphitic heat spreader element (28; col.20 lines 10-14) configured to be in thermal communication with the battery cells; and
a cooling device (20, 26, 32a and 32b) in thermal communication with the graphitic heat spreader element and configured to transport heat generated from the battery cells through the graphitic heat spreader element to the cooling device when the battery cell is discharged, 
In regards to claim 2, Piggott discloses a thermal interface material (TIM) coupled to at least one of the battery cells and the heat spreader element (col.25 lines 16-20).
In regards to claim 3, Piggott discloses that said graphitic heat spreader element is in a form of a film, sheet, layer, belt, or band having a thickness from about 100 nm to 10 mm (col.21 lines 21-24).
In regards to claim 4, Piggott discloses that said graphitic heat spreader element has a thermal conductivity no less than 200 W/mK (col.18 lines 33-36).
In regards to claim 5, Piggott discloses that said graphitic heat spreader element has a thermal conductivity no less than 1,000 W/mK (col.18 lines 33-36).
In regards to claim 6, Piggott discloses that said graphitic heat spreader element comprises a graphitic film selected from a flexible graphite sheet, an artificial graphite film, or a combination thereof (col.18 lines 23-32).
In regards to claim 7, Piggott discloses that thermal interface material comprises a material selected from graphene sheets, graphene foam, graphene-containing paste, graphite flake- containing paste, graphene-containing polymer composite, flexible graphite sheet, artificial graphite film, particles of graphite, Ag, Ag, Cu, Al, brass, steel, Ti, Ni, Mg alloy, silicon nitride, boron nitride, aluminum nitride, boron arsenide, a composite thereof, or a combination thereof (col.25 lines 16-20).
In regards to claim 8, Piggott discloses that said thermal interface material is electrically insulating and thermally conducting, having a thermal conductivity no less than 1 W/mK (col.18 lines 23-36).
In regards to claim 11, Piggott discloses that the cooling device is selected from a heat sink, a heat pipe, a vapor chamber, a stream of flowing fluid, a bath of a coolant fluid, a thermoelectric device, a heat exchanger, a cooled plate, a radiator, or a combination thereof (Fig.4, fins 26 and heat sink 32).
In regards to claim 12, Piggott discloses that the heat spreader element is in a heat-spreading relation to a surface of the battery cell and receives heat therefrom when the battery cell is discharged to power an external device (Fig.4).
In regards to claim 13, Piggott discloses that the heat spreader element is configured to form multiple loading sites for accommodating individual battery cells (Fig.4).
In regards to claim 14, Piggott discloses that said lodging sites comprise cylindrical pores to accommodate cylindrical-shape battery cells or rectangular pores to accommodate rectangular-shape battery cells (Fig.18).
In regards to claim 15, Piggott discloses that the battery module comprises a lithium-ion battery, lithium metal secondary battery, lithium-sulfur battery. lithium-air battery, lithium-selenium battery, sodium-ion battery, sodium metal secondary battery, sodium-sulfur battery. sodium- air battery, magnesium-ion battery, magnesium metal battery, aluminum-ion battery. aluminum metal secondary battery, zinc-ion battery, zinc metal battery, zinc-air battery. nickel metal hydride battery, lead acid battery, lead acid-carbon battery, lead acid-based ultra-battery, lithium-ion capacitor, or supercapacitor (col.14 line 51).
In regards to claim 16, Piggott discloses
A method of operating a battery cooling system (Fig.4), said method comprising:
(a) bringing a graphitic heat spreader element (28; col.20 lines 10-14) in thermal contact with one or a plurality of battery cells (12) in a module or pack to receive heat generated from the battery cells; and
(b) directing the heat to transport through the graphitic heat spreader element to a cooling device (20, 26, 32a and 32b) which acts to remove the heat and keeps a battery temperature at or below a desired temperature (Fig.4).
In regards to claim 17, Piggott discloses that a thermal interface material (col.25 lines 16-20) is disposed between a surface of a battery cell and the graphitic heat spreader element.
In regards to claim 18, Piggott discloses that said graphitic heat spreader element has a thermal conductivity from 10 W/mK to 1,750 W/mK (col.18 lines 33-36).
In regards to claim 19, Piggott discloses that said graphitic heat spreader element comprises a graphitic film selected from a flexible graphite sheet or an artificial graphite film obtained from carbonization and graphitization of a carbon precursor film (col.18 lines 23-32).
In regards to claim 20, Piggott discloses that said thermal interface material comprises a material selected from graphene sheets, graphene foam, graphene-containing paste, graphite particle- containing paste, graphene-containing polymer composite, flexible graphite sheet, artificial graphite film, particles of Ag, Ag, Cu, Al, brass, steel, Ti, Ni, Mg alloy, silicon nitride, boron nitride, aluminum nitride, boron arsenide, a composite thereof, or a combination thereof (col.25 lines 16-20).
In regards to claim 21, Piggott discloses that the cooling device is selected from a heat sink, a heat pipe, a vapor chamber, a stream of flowing fluid, a bath of a coolant fluid, a thermoelectric device, a cooled plate, a heat exchanger, a radiator, or a combination thereof (Fig.4, fins 26 and heat sink 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Piggott in view of Muramatsu et al. (US 2019/0241435, herein Muramatsu).
In regards to claim 9, Piggott does not disclose that said thermal interface material comprises a plastic or rubbery matrix composite containing graphene sheets, expanded graphite flakes, or a combination thereof.
Muramatsu teaches a thermal interface material (Fig.6) comprising a plastic or rubbery matrix (12) composite containing graphene sheets, expanded graphite flakes, or a combination thereof (11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Piggot’s thermal interface material to comprise rubbery matrix composite containing graphene sheets, expanded graphite flakes, or a combination .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Piggott in view of Yuen et al. (US 2014/0110049, herein Yuen).
In regards to claim 10, Piggott discloses that said graphitic heat spreader element comprises an artificial graphite film having a thermal conductivity from 600 W/mK to 1,750 W/mK (col.18 lines 33-36), but does not disclose that said thermal interface material comprises a graphene foam having a thermal conductivity from 0.1 W/mK to 100 W/mK.
	Yuen teaches a thermal interface material (Fig.1, 105) comprising a graphene foam having a thermal conductivity from 0.1 W/mK to 100 W/mK (paragraphs 5 and 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763